Citation Nr: 1024458	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-18 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 
INTRODUCTION

The Veteran had active military service from August 1965 to 
August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2008 and November 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In connection with this appeal the Veteran and his spouse 
testified at a hearing before the undersigned Veterans Law 
Judge in Washington, DC in April 2010.  A transcript of the 
hearing is associated with the claims file. 

The issues of entitlement to service connection for 
prostatitis and of entitlement to service connection for a 
psychiatric disorder have been raised by the record.  These 
issues have not been adjudicated by the RO.  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).
 
The issue of entitlement to service connection for a 
gastrointestinal disorder is addressed in the REMAND that 
follows the order section of this decision. 


FINDING OF FACT

Bilateral hearing loss disability originated during the 
Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the Board has 
determined that the evidence currently of record is 
sufficient to establish the Veteran's entitlement service 
connection for bilateral hearing loss disability.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

At his April 2010 Board hearing, the Veteran reported that 
while serving on active duty he was a teletype intercept 
operator and that he was exposed to arms fire while in 
training.  He also reported that while stationed at Ft. 
Devens he participated in training exercises where he was 
required to shoot M14's.  He reported that he participated in 
these training exercises for several months before he was 
sent to serve in Ethiopia.  He reported that he has had 
difficulty hearing ever since his exposure to arms fire in 
basic training and the subsequent training exercises at Fort 
Devens.  Additionally, the Veteran reported that he was not 
exposed to any hazardous noise subsequent to his separation 
from active service. 

A review of the Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was in fact teletype intercept 
operator.  Additionally, it is noted on his DD Form 214 that 
the Veteran spent approximately 2 months at Fort Devens in 
training.

At this time, the Board concedes the Veteran's exposure to 
acoustic trauma while serving on active duty.

The Veteran's service treatment records (STRs) are negative 
for evidence of hearing loss while in active service.  
Additionally, of record are audiometric testing results from 
both the Veteran's enlistment examination in August 1965 and 
his separation examination in July 1969.  A review of these 
records does not show a significant shift in the Veteran's 
hearing while the Veteran was on active duty.  However, the 
Veteran has reported that he first experienced hearing loss 
during active service and that it has continued since that 
time.

The Veteran is competent to report when he first experienced 
difficulty hearing and that he has continued to experience 
difficulty hearing since active service.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Moreover, the Board finds the Veteran to be 
credible.  

In October 2008, the Veteran was afforded a VA audiological 
evaluation.  At that time, the Veteran reported that his 
noise exposure consisted of military intelligence, presumably 
from the constant listening to headphones while serving in 
his capacity as a teletype intercept officer; machine gun 
firing, and manufacturing.  After audiometric testing was 
completed, the Veteran was diagnosed with mild to severe, 
bilateral sensorineural hearing loss.  The examiner opined 
that the Veteran's bilateral hearing loss disability was not 
caused by noise exposure in service because the Veteran had 
normal hearing at separation and because noise exposure does 
not cause delayed onset hearing loss.

In April 2009, the Veteran was afforded another VA audiology 
evaluation by the same examiner who performed the Veteran's 
October 2008 audiology evaluation.  At that time, the Veteran 
was diagnosed with mild to profound sensorineural hearing 
loss in his right ear and moderate to profound sensorineural 
hearing loss in his left ear.  The examiner again opined that 
the Veteran's current hearing loss was not due to military 
noise exposure because he had normal hearing at separation 
and because noise exposure does not cause delayed onset 
hearing loss.  

Of record is a December 2000 treatment note from the 
Veteran's private physician.  The note indicates that the 
Veteran had longstanding hearing loss.  Also of record is a 
December 2008 letter from the Veteran's private audiologist.  
In the letter the Veteran's audiologist reported that the 
Veteran had severe sensorineural bilateral hearing loss.  The 
audiologist opined that it was at least as likely as not that 
the Veteran's hearing loss was related to exposure to gunfire 
while in service.  In this regard, the audiologist reported 
that hearing loss is certainly related to noise exposure when 
the individual has been exposed to extremely loud noise, such 
as gunfire.            

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, while the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard, Willis 
v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).

The Board finds that the VA examiner's opinion is inadequate 
to serve as the basis of a denial of entitlement to service 
connection for bilateral hearing loss disability.  In this 
regard, the Board notes that the examiner noted that the 
Veteran had normal hearing at separation and noise exposure 
does not caused delayed onset hearing loss.  The United 
States Court of Appeals for Veterans Claims (Court) held 
that, even though disabling hearing loss may not be 
demonstrated at separation, a Veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  In this case, the Veteran reported trouble hearing 
while on active service and the VA examiner failed to account 
for the subjective complaints.  Additionally, the VA 
examiner's opinion is in direct opposition with the December 
2008 letter from the Veteran's private audiologist indicating 
that the Veteran's bilateral hearing loss disability was at 
least as likely as not related to the Veteran's military 
noise exposure.  

In sum, while the VA examiner provided a negative medical 
opinion, the Veteran's private audiologist provided an 
opinion stating that the Veteran's bilateral hearing loss 
disability was at least as likely as not noise induced and 
the Veteran has reported that he had experienced bilateral 
hearing loss since his noise exposure in active service.   
Therefore, the Board finds that the evidence in favor of the 
claim of entitlement to service connection for bilateral 
hearing loss disability is at least in equipoise with that 
against the claim.  As such, the benefit of the doubt must be 
resolved in favor of the Veteran.

Accordingly, entitlement to service connection for bilateral 
hearing loss disability is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for a gastrointestinal disorder is decided.

At his April 2010 Board hearing, the Veteran reported that he 
has experienced gastrointestinal problems ever since being 
stationed in Ethiopia while in active service.  The Veteran 
reported that he believed that his gastrointestinal problems 
were a result of drinking the water in Ethiopia.  The Veteran 
also reported that the symptoms he currently experiences are 
the same as those he experienced while in active service.  

As noted above, the Veteran is competent to state when he 
first experienced gastrointestinal problems and that the 
gastrointestinal problems have continued since service.  
Moreover, the Board has found the Veteran to be credible.

A review of the Veteran's STRs shows that the Veteran was 
treated in September 1966, December 1966, and June 1968 for 
episodes of gastroenteritis.  A review of the Veteran's post-
service medical records shows that the Veteran complained of 
and was treated for symptoms of "spastic colon" at least as 
early as 1971.  Additional medical records show that the 
Veteran was receiving treatment for irritable bowel in 
September 1984.  

In August 2008, the Veteran was afforded a VA general medical 
examination.  The examination report does not include any 
indication that the Veteran reported symptoms of a 
gastrointestinal problem at that time.  Additionally, there 
was no diagnosis of a gastrointestinal disorder provided at 
that time.

However, in light of the Veteran's documented treatment for 
gastrointestinal problems in service, the post-service 
medical records showing continued treatment for 
gastrointestinal problems, and the Veteran's testimony that 
he continues to experience the same kinds of gastrointestinal 
problems currently that he experienced in service; the Board 
finds that the Veteran should be afforded a VA examination to 
determine the nature and etiology of any currently present 
gastrointestinal disorders.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present gastrointestinal disorders.  
The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present 
gastrointestinal disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service, to specifically include 
the Veteran's service in Ethiopia.  For 
the purposes of the opinion, the 
examiner should presume that the 
Veteran is a reliable historian.

The supporting rationale for all 
opinions expressed must be provided.
  
2.	The RO or the AMC should undertake any 
additional development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
gastrointestinal disorder based on a de 
novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


